o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c february cc psi b06 conex-102523-11 number release date uil 25c the honorable john hoeven united_states senator federal building bismarck north dakota attention ------------------ dear senator hoeven i am responding to your inquiry dated date on behalf of your constituent who owns a home improvement business in ------------ your constituent asked about the tax_credit for exterior windows sec_25c of the internal_revenue_code the code he asked for assistance in changing the law to allow a credit to a taxpayer who purchased eligible windows by the end of instead of requiring the taxpayer to install windows by the end of the law provides a tax_credit for amounts paid for qualifying building envelope components including exterior windows the credit is available for improvements to a taxpayer’s principal_residence or additions or renovations to the principal_residence for taxable years and the credit wa sec_30 percent of the costs that a taxpayer paid_or_incurred for qualifying property with a credit limit of dollar_figure for the combined years legislation enacted in date limited this credit to property placed_in_service before date sec_25c of the code the phrase placed_in_service is an often used phrase in tax law the phrase is defined as when the property is in a condition or state of readiness and availability for a specifically assigned function windows are not ready and available for use until installed in the taxpayer’s principal_residence thus if a taxpayer did not install qualifying windows before the end of the taxpayer could not qualify for a credit recent legislation the tax relief unemployment insurance reauthorization and job creation act of enacted on date amended this credit to extend its availability for property placed_in_service before date although the recent legislation extended this credit for windows that a taxpayer installs in it also amended the amount of the credit the limitation on the credit and certain efficiency requirements including the criteria for windows these amendments conex-102523-11 apply to property installed after date therefore taxpayers who install windows in may be eligible for a credit however as explained below generally the amount of credit will be less than the amount that would have been allowed if the taxpayer installed the windows in generally the amended law allows a taxpayer a credit for percent of the costs for qualifying windows installed during additionally a taxpayer installing windows in is subject_to a lifetime limitation on the credit of dollar_figure of which they can attribute no more than dollar_figure to windows therefore taxpayers who claimed dollar_figure of sec_25c credits in and are no longer eligible for any additional credits similarly if a taxpayer has claimed dollar_figure in credits for windows a taxpayer cannot claim additional credits for windows furthermore windows installed in must meet the energy star program requirements windows that qualified under the requirements in the prior_law may not meet the energy star program requirements your constituent asked that the law allow taxpayers to claim the credit for qualifying windows purchased by date even if the taxpayer had not installed the windows due to weather conditions because the congress extended the credit taxpayers who install windows in are eligible for a credit these taxpayers however will only qualify for a credit using the amended amounts limits and efficiency standards under the amended law for property installed after date the congress would have to amend the law to allow taxpayers to claim a credit in based on the rules that applied to windows installed in i know this information may be disappointing for your constituent but i hope this information is helpful if your constituent or you have further questions on this matter please contact ------------------------at -------------------- or me at -------------------- sincerely curt g wilson associate chief_counsel passthroughs special industries
